Name: Commission Regulation (EC) No 797/95 of 7 April 1995 fixing the compensatory aid for Community bananas marketed in 1994 and the advance for 1995 and derogating from Regulation (EEC) No 1858/93 as regards the time limit for the payment of the balance of aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  cooperation policy;  accounting;  marketing
 Date Published: nan

 » ¢ 4. 95 I EN I Official Journal of the European Communities No L 80/ 19 COMMISSION REGULATION (EC) No 797/95 of 7 April 1995 fixing the compensatory aid for Community bananas marketed in 1994 and the advance for 1995 and derogating from Regulation (EEC) No 1858/93 as regards the time limit for the payment of the balance of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, unloading in the rest of the Community, less the average costs of transport and delivery fob, is less than the reference income fixed in Article 2 (2) of Regulation (EEC) No 1858/93 ; whereas the compensatory aid for 1994 should therefore be fixed ;Having regard to the Treaty establishing the European Community, Whereas, due to very unfavourable production conditions, the average production income obtained from marketing bananas produced in Madeira was significantly lower than the Community average during 1994 ; whereas, therefore , additional aid should be granted for bananas produced in Madeira ; Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 12 (6) and 14 thereof, Whereas, moreover, advances and securities for quantities of bananas marketed during a given year depend on the amount of aid paid in respect of the preceding year pursuant to Article 4 (2) of Regulation (EEC) No 1858/93 ; Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Articles 12 and 13 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1858/93 (5), as last amended by Regulation (EC) No 796/95 (% lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1858/93 , the rates to be used for converting advances and the balance of aid into national currency are the agricul ­ tural conversion rates applicable on the first day of each of the marketing periods for which the amounts are paid ; whereas, the operative event for the conversion rate for both the balance of aid to be paid for 1994 and the first advance for 1995 occurs before 1 February ; whereas , therefore, in fixing the amounts, account should be taken of a correcting factor of 1,207509 to be applied to the conversion rate ;Whereas, pursuant to Article 12 of Regulation (EEC) No 404/93, compensatory aid is to be calculated on the basis of the difference between the flat-rate reference income for bananas produced and marketed within the Commu ­ nity and the average production income obtained on the Community market during the year in question ; whereas additionnal aid is granted in favour of a production region if the average production income there is significantly lower than the Community average ; Whereas the final amount of compensatory aid for 1994 could not be fixed in time to permit payment within the time limits laid down in Article 10 of Regulation (EEC) No 1858/93 ; whereas, therefore, the time limit for the payment of the balance of compensatory aid should be two months from the date of publication of this Regula ­ tion ; Whereas prices for bananas produced and marketed in the Community during 1994 were such that the average of the prices at the stage of delivery at the first port of Whereas this Regulation must enter into force on the dayof its publication to be fully effective ; (') OJ No L 47, 25. 2. 1993, p . 1 . (2) OJ No L 349, 31 . 12. 1994, p . 105. O OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p . 1 . 0 OJ No L 170, 13 . 7. 1993, p . 5. M See page 17 of this Official Journal . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, No L 80/20 EN Official Journal of the European Communities 8 . 4. 95 HAS ADOPTED THIS REGULATION : 100 kg. The security relating thereto shall be ECU 6 per 100 kg. For bananas marketed during the rest of 1995, the advance and the security shall be ECU 14,49 per 100 kg and ECU 7,24 per 100 kg respectively. Article 2 Notwithstanding Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of compensatory aid for 1994 within two months of publication of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 1 . The compensatory aid referred to in Article 12 of Regulation (EEC) No 404/93 for Community bananas falling within CN code ex 0803, excluding plaintains, marketed fresh during 1994 shall be ECU 17,2 per 100 kg ­ 2. The amount of aid referred to in paragraph 1 shall be increased by ECU 4 per 100 kg for bananas produced in the region of Madeira. 3 . The advance for Community bananas marketed during January and February 1995 shall be ECU 12 per This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission